Citation Nr: 1535356	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  07-18 647	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for a cardiovascular disorder, r claimed as Grade II systolic murmur and tachycardia, to include as secondary to hypertension. 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran served on active duty from April 1976 to April 1980, with additional service in the United States Air Force Reserve from 1981 to 1997.

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In the Veteran's June 2007 VA Form 9, he requested a videoconference hearing before the Board; however, he withdrew this request in a March 2011 statement. There are no additional hearing requests in the record; therefore, the Board deems his request for a hearing withdrawn.  See 38 C.F.R. § 20.704(e) (2015).


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).    

On June 24, 2105, the Board issued a decision, wherein it denied the claims on appeal.  On June 23, 2015, the VA received a facsimile from the Veteran that included a handwritten statement from him and June 2015 opinion, prepared by S. E., M. D.  As Dr. S. E.'s opinion is supportive of the claims, it could affect the outcome of the current appeal. 

Accordingly, the June 24, 2015 Board decision, addressing the issues of entitlement to service connection for hypertension and entitlement to service connection for a cardiovascular disorder, claimed as Grade II systolic murmur and tachycardia, to include as secondary to hypertension, is vacated.



____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

